               Case 2:17-cv-00094-RAJ Document 429 Filed 10/20/20 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9
10   ABDIQAFAR WAGAFE, et al.,                       No. 2:17-cv-00094-RAJ
11                           Plaintiffs,             ORDER
         v.
12
13   DONALD TRUMP, PRESIDENT OF THE
     UNITED STATES, et al.,
14
15                           Defendants.
16
17
                                      I.     INTRODUCTION
18
              Before the Court are two motions: (1) Defendants’ Motion to Redact Portions of
19
     the May 28, 2020 Hearing Transcript, Dkt. # 375, and (2) Defendants’ Motion to Seal the
20
     Motion to Redact Portions of the May 28, 2020 Hearing Transcript, Dkt. # 374.
21
              “There is a strong presumption of public access to the court’s files.” Western
22
     District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
23
     should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Generally,
24
     the moving party must include “a specific statement of the applicable legal standard and
25
     the reasons for keeping a document under seal, with evidentiary support from
26
     declarations where necessary.” LCR 5(g)(3)(B). However, where parties have entered a
27
28   ORDER – 1
               Case 2:17-cv-00094-RAJ Document 429 Filed 10/20/20 Page 2 of 2




1    stipulated protective order governing the exchange in discovery of documents that a party
2    deems confidential, “a party wishing to file a confidential document it obtained from
3    another party in discovery may file a motion to seal but need not satisfy subpart (3)(B)
4    above. Instead, the party who designated the document confidential must satisfy subpart
5    (3)(B) in its response to the motion to seal or in a stipulated motion.” LCR 5(g)(3). A
6    “good cause” showing under Rule 26(c) will suffice to keep sealed records attached to
7    non-dispositive motions. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1180
8    (9th Cir. 2006) (internal citations omitted).
9             Here, Defendants request redactions to restrict public disclosure of information
10   protected by this Court’s Protective Orders, Dkt. ## 183 and 192. Dkt. # 391. Plaintiffs
11   argue that such redactions are unnecessary because the requested redactions refer to
12   information that has already been made public. See Dkt. # 387 at 1. The Court disagrees
13   and finds that Defendants have demonstrated good cause that such redactions are
14   necessary to comply with the Court’s Protective Orders.
15            The Court thereby GRANTS the limited redactions requested by Defendants.
16   Dkt. # 375. For the same reasons, the Court GRANTS Defendants’ motion to seal, Dkt.
17   # 374.
18            DATED this 20th day of October, 2020.
19
20
21
                                                       A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23
24
25
26
27
28   ORDER – 2
